Citation Nr: 0215347	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from July 1955 to April 1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied reopening of a claim for 
service connection for a back disability. 

After this case was remanded by the Board in March 1997, for 
additional development, a January 1999 rating decision 
reopened the claim for service connection for back 
disability.  The case was again remanded in August 2000.  In 
a statement received on August 1, 2002, the veteran waived 
his right to a travel board hearing and a videoconference.  
The case was returned to the Board in September 2002.  

In correspondence, the veteran has requested information 
about having his discharge changed to a dishonorable 
discharge.  However, if this did occur he would no longer be 
eligible for VA benefits and, thus, such information has not 
been provided, even though he had improperly filed with VA an 
application to correct his military record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  An unappealed rating decision of December 1979 denied 
reopening of the claim for service connection for a back 
disability.  

3.  The evidence received subsequent to the December 1979 
rating decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A June 1973 rating action denied service connection for a 
back disability.  The RO denied reopening of that claim in 
September 1979.  Reopening of the claim was denied in a 
December 1979 rating decision, of which the veteran was 
notified by letter that same month.  An notice of 
disagreement was filed to the September 1979 rating and a 
statement of the case was issued in January 1980 but the 
appeal was not perfected by the filing of a substantive 
appeal.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date. 66 
Fed. Reg. 45,620, 45,629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim, which was 
received prior to that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629. 

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
to reopen.  Accordingly, no further development is required 
to comply with the VCAA or the implementing regulations.  

Factual Background

The service entrance examination in July 1955 was negative 
but noted a history of the veteran having had spinal 
meningitis 7 years earlier without residuals.  Beginning in 
October 1955 the veteran complained of low back pain.  At 
that time his history of spinal meningitis was noted and it 
was indicated that he had back pain since enlistment.  He had 
spasm of the paraspinal muscles and the impression was an 
acute muscle strain.  When evaluated in November 1955 he 
reported that when he had had spinal meningitis he had been 
paralyzed for several months.  X-rays revealed progressively 
growing epiphysis of various bones, e.g., the iliac crest and 
the transverse processes.  There was marked prominence of 
portions of the ribs which indicated a considerable degree of 
osteoporosis.  The impression was generalized epiphysitis.  
He was then given therapy.  

In January 1956 the veteran again complained of recurrent 
back pain and it was indicated that this had not preexisted 
service.  When evaluated in February 1956 a review of his X-
rays yielded an impression of active osteochondritis of the 
spine which was considered to be incompatible with further 
military service.  A March 1956 separation examination was 
negative but noted a history of juvenile "ejsephyretin" of 
the spine which had preexisted service.  In an adjunct 
medical history questionnaire it was reported that he had had 
back difficulties for the past 9 years.  

A clinical record cover sheet pertaining to the veteran's 
hospitalization in March 1956 reflects a diagnosis of 
osteochondrosis of the dorsolumbar spine which had preexisted 
military service.  It was noted that a hospital commander had 
approved a medical board recommendation for service 
separation.  

A March 1956 report reflects a diagnosis of osteochondrosis 
of the dorsolumbar spine which had preexisted military 
service and was considered to be in an active phase because 
of pain and X-ray evidence of open epiphyses.  It was 
reported that the disability had not been permanently 
aggravated by military service.  

On examination for enlistment in the Army Reserves in April 
1964, no pertinent abnormality was noted and the veteran 
related no pertinent complaints in an adjunct medical history 
questionnaire.  

In April 1973 Dr. Catalona stated that the veteran's multiple 
complaints included radiating low back pain.  A lumbar 
myelogram had revealed a defect at L4/5 on the left.  A 
laminectomy for excision of a probable herniated 
intervertebral disc was performed in February 1973, at which 
time a herniated disc had been found.  Postoperatively he 
complained of severe and persistent low back pain.  

Statements from the veteran's mother and two others are to 
the effect that in the years preceding military service the 
veteran was in good health and had been able to perform heavy 
manual labor.  

Statements from three service comrades are to the effect that 
the veteran was in good health when he first entered military 
service but had injured his back during service.  

The evidence received since the December 1979 rating includes 
a September 2000 statement from Dr. Atwell.  He stated that 
he had examined the veteran and reviewed all of his records 
concerning the veteran's back injury.  He concluded that the 
veteran had degenerative osteoarthritic changes, which were 
probably related to previous injuries and were consistent 
with the veteran's previous military experience as a 
parachutist and his previous military injury.  This medical 
evidence of a nexus between the veteran's current back 
disability and his military service is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
consider the merits of the veteran's claim.  Accordingly, it 
is new and material and reopening of the claim is in order.

The Board is undertaking additional development on the 
veteran's reopened claim for service connection for back 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
any notice of the development required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing the reopened claim.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim for service 
connection for a back disability is granted.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

